DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/09/2019 and 10/21/2019 are being considered by the examiner.
Examiner’s Comment
The examiner recommends clarifying claim limitations directed to the spatial arrangement of the components. As an example, in claim 1, instead of reciting “the at least two magnetizable tracks being arranged axially in relation to the component”, it would be better to recite “the at least two magnetizable tracks being spaced apart in an axial direction of the component”. Similarly, instead of reciting “the first magnetic field sensor being arranged radially in relation to the component”, it would be better to recite “the first magnetic field sensor being spaced apart from the component in a radial direction of the component”. 
Claim Objections
Claims 3 and 13 are objected to because of the following informalities: 
Regarding claim 3: “the proximity” should read “proximity”.
Regarding claim 13: “a magnetizable region comprising at least three magnetic tracks” should read “a magnetizable region comprising a first, second, and third magnetic tracks” or otherwise be corrected (e.g. a first magnetic track, a second magnetic track, and a third magnetic track) such that later recitations of, for example, “the first and second magnetic tracks”, have proper antecedent basis.Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1, 4, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: It is unclear what is meant by “the first magnetic field sensor being assignable to at each of the least two magnetizable tracks of the component”, “the second magnetic field sensor being assignable to each of the 
Regarding claim 1: It is unclear what is meant by “wherein the first magnetic field sensor and the second magnetic field sensor are arranged in a manner such that the at least one coil of the corresponding magnetic field sensor are set in relation with each other axially along the direction of magnetization of the magnetic track of the component assigned to the magnetic field sensor to form the at least one individual signal channel”.  For the purposes of examination and in light of the specification, the aforementioned claim limitation is interpreted as “wherein the at least one coil of the first magnetic field sensor, the at least one coil of the second magnetic field sensor, and the one of the at least two magnetizable tracks are aligned in the radial direction of the component”. It is noted that the limitation of “to form the at least one individual signal channel” is left out of this interpretation since the limitation of “wherein the first and second signals produced by the respective magnetic field sensors…form at least one individual signal channel” is already recited earlier in the claim. Regarding the 
Regarding claim 4: It is unclear if “the at least one magnetic field sensor” is the first magnetic field sensor, the second magnetic field sensor, or both. For the purposes of examination and in light of the specification “the at least one magnetic field sensor is adapted and configured” is interpreted as “the first and second magnetic field sensors are adapted and configured” or “one of the first and second magnetic field sensors is adapted and configured”.
Regarding claim 10: It is unclear what is meant by “arranging the at least two magnetic field sensors in a manner such that the at least one coil of the corresponding magnetic field sensor are set in relation with each other axially along the direction of magnetization of the magnetizable track of the component assigned to the magnetic field sensor”. Firstly, it is unclear how a single component may be set in relation “with each other” (i.e. the claim recites, in the singular, the at least one coil of the corresponding magnetic field sensor). Secondly, it is unclear what is meant by “the direction of magnetization of the magnetizable track of the component assigned to the magnetic field sensor”. It appears that, to avoid ambiguity, this should read “the direction of magnetization of the magnetizable track assigned to the at least two magnetic field sensors”. It is noted that limitation of “the at least two magnetic field sensors” is used in this interpretation as, otherwise, it would be unclear which magnetic field sensor is being referred to. Reciting “one of the at least two magnetic field sensors” would also be appropriate in place of the underlined section. For the purposes of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gie ibl (US 20160238472 A1).Regarding claim 1, as best understood (see 112 rejection above):Gie ibl teaches (FIG. 1) a magnetic field sensor device for determining an external magnetic influence, comprising:
a component (1) formed with an at least partially ferromagnetic material (abstract), the component having a magnetisable region comprising at least two magnetizable tracks (3, 4, 5) which are arranged adjacent to each other, the magnetizable tracks having opposing directions of magnetization (abstract), the at least two magnetizable tracks being arranged axially in relation to the component; 
a first magnetic field sensor (11) comprising at least one coil ([0130]), the first magnetic field sensor being arranged radially in relation to the component, the first magnetic field sensor being adapted and configured for detecting magnetic information from at least one of environment in which the magnetic field sensor device is exposed and the component ([0073]), the first magnetic field sensor being adapted and configured for emitting a first signal, the first magnetic field sensor being assignable to at each of the least two magnetizable tracks of the component; 
a second magnetic field sensor (13) comprising at least one coil ([0130]), the second magnetic field sensor being arranged radially in relation to the component, the second magnetic field sensor being adapted and configured for detecting magnetic information from at least one of environment in which the magnetic field sensor device is exposed and the component ([0073]), the second magnetic field sensor being adapted and configured for emitting a second signal, 
wherein the first signal of the first magnetic field sensor is set in relation to the second signal of the second magnetic field sensor (e.g. [0039], [0070] - also inherent based on the opposite positioning of 11 and 13); 
wherein the second signal of the second magnetic field sensor is set in relation to the first signal of the first magnetic field sensor (e.g. [0039], [0070] - also inherent based on the opposite positioning of 11 and 13); 
wherein the first and second signals produced by the respective magnetic field sensors assigned to each of the at least two magnetizable tracks of the component form at least one individual signal channel (the instant claim language allows for the first and second signals to form two individual signal channels, which, in the context of Gie ibl FIG. 1, may be interpreted as the output of 11 and the output of 13); 
wherein the first magnetic field sensor (11) and the second magnetic field sensor (13) are arranged in a manner such that the at least one coil of the corresponding magnetic field sensor are set in relation with each other axially along the direction of magnetization of the magnetic track of the component assigned to the magnetic field sensor to form the at least one individual signal channel (the instant claim language allows for the first and second signals to form two individual signal channels, which, in the context of Gie ibl FIG. 1, may be interpreted as the output of 11 and the output of 13)

Regarding claim 2:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches (FIG. 1):
characterised in that the magnetic field sensors (11, 13) for the at least one individual signal channel (the instant claim language allows for the first and second signals to form two individual signal channels, which, in the context of Gie ibl FIG. 1, may be interpreted as the output of 11 and the output of 13) are positioned radially relative to the component (11 and 13 are spaced radially from the component 1)
Regarding claim 3:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches (FIG. 1):
characterised in that the magnetic field sensors (11, 13) for the at least one individual signal channel (the instant claim language allows for the first and second signals to form two individual signal channels, which, in the context of Gie ibl FIG. 1, may be interpreted as the output of 11 and the output of 13) are positioned in the proximity of the component (11 and 13 are positioned in the proximity of the component 1)
Regarding claim 4, as best understood (see 112 rejection above):Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches (FIG. 1):
characterised in that the at least one magnetic field sensor (11, 13) is adapted and configured to produce a common signal of differential signals of a magnetic flux ([0060]-[0062])
Regarding claim 5:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches (FIG. 1):
characterised in that a common channel (e.g. output of 11 and 13 / 6) is formed by at least two individual channels (output of 11 and output of 13; however, the output of 12 and the output of 14 may also be included)
Regarding claim 6:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches:
characterised in that the least one individual signal channel can be calibrated individually (The instant claim language only recites that the channel “can be” calibrated individually. Thus, the instant claim only requires that it be possible to calibrate the signal channel individually. The examiner holds this is inherently possible
Regarding claim 7:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl also teaches:
characterised in that each individual channel is adapted and configured to measure magnetic flux resulting from at least one of a magnetoelastic effect ([0021], [0036], [0058]-[0059]), a common mode field effect, and a near field effect
Regarding claim 10, as best understood (see 112 rejection above):Gie ibl teaches (FIG. 1) a method for determining an external magnetic influence, comprising:
magnetizing a component (1) wherein the component comprises at least partially ferromagnetic material (abstract); 
generating at least two magnetizable tracks (3, 4, 5 - abstract) on the component, the at least two magnetizable tracks having opposing directions of the magnetization (abstract); 
providing at least two magnetic field sensors (two or more of: 11, 13, 12, 14, 16, 17, 18, and 19), each magnet field sensor having at least one corresponding coil ([0130]), each magnet field sensor being adapted and configured to emit a signal; 
arranging the at least two magnetic field sensors in a manner such that the at least one coil of the corresponding magnetic field sensor are set in relation with each other axially along the direction of magnetization of the magnetizable track of the component assigned to the magnetic field sensor (one of: 11 and 13; 12 and 14; 16 and 18; 17 and 19); 
measuring ([0073]) magnetic flux of the at least one magnetizable track of the component with the at least one magnetic field sensor to form an individual signal channel (the instant claim language allows for two or more individual signal channels, which, in the context of Gie ibl FIG. 1, may be interpreted as the output of one or more of 11, 13, 12, 14, 16, 17, 18, and 19); 
generating a signal resulting from the measurement of the individual signal channel ([0015]-[0016], [0073], [0091]-[0093]);
determining a presence of a magnetic noise in the individual signal channel ([0015]-[0016], [0073], [0091]-[0093]); and 
balancing the at least one individual signal channel to cancel the noise present in the signal ([0015]-[0016], [0073], [0091]-[0093])
Regarding claim 11:Gie ibl teaches all the limitations of claim 10, as mentioned above.Gie ibl also teaches:
characterized in that the component comprises a dual-dual band configuration (FIGS. 1 and 3)
Regarding claim 12:Gie ibl teaches all the limitations of claim 10, as mentioned above.Gie ibl also teaches:
characterized in that the component comprises a tri-band configuration (FIGS. 1 and 3)
Regarding claim 13:Gie ibl teaches (FIG. 1) a device for determining an external magnetic influence, comprising:
a component (1) formed at least partially of ferromagnetic material (abstract), the component having a magnetizable region (abstract) comprising at least three magnetic tracks (3, 4, 5), the at least three magnetic tracks being arranged axially in relation to the component; 
a first magnetic field sensor (11, 13, 12, and 14) with at least two coils ([0130]), the first magnetic field sensor being arranged radially in relation to the component, the first magnetic field sensor being assigned to the first and second magnetic tracks (3, 4) of the component, the first magnetic field sensor being adapted and configured for emitting a first signal; 
a second magnetic field sensor (16, 18, 17, and 19) with at least two coils ([0131]), the second magnetic field sensor being arranged radially in relation to the component, the second magnetic field sensor being assigned to the second and third magnetic tracks (4, 5) of the component, the second magnetic field sensor being adapted and configured for emitting a second signal; 
wherein the first signal of the first sensor is adapted and configured to be set in relation to the second signal of the second sensor (abstract, [0040], [0070], [0076]); and 
wherein the second signal of the second sensor is adapted and configured to be set in relation to the first signal of the first sensor (abstract, [0040], [0070], [0076])
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Gie ibl (US 20160238472 A1) in view of Barraco et al. (US 20130125669 A1).Regarding claim 8:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl fails to teach:
characterised in that the at least one individual signal channel is adapted and configured to reject a common mode field effectBarraco teaches
characterised in that the at least one individual signal channel is adapted and configured to reject a common mode field effect ([0011])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the common mode field rejection of Barraco in the device of Gie ibl to increase accuracy and prevent/mitigate/correct for interference from external magnetic fields.
Regarding claim 9:Gie ibl teaches all the limitations of claim 1, as mentioned above.Gie ibl fails to teach:
characterised in that the at least one individual signal channel is adapted and configured to be calibrated to reject diverging fields or unbalanced common mode fieldsBarraco teaches:
characterised in that the at least one individual signal channel is adapted and configured to be calibrated to reject diverging fields or unbalanced common mode fields ([0025])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the diverging fields rejection of Barraco in the device of Gie ibl to increase accuracy and prevent/mitigate/correct for interference from external magnetic fields.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: May et al. (US 6581480 B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856